 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    JOJO DEOGRACIAS EJONGA,

 9                                  Petitioner,           Case No. C19-1360-RAJ-MAT

10           v.
                                                          ORDER GRANTING RESPONDENT’S
11    MICHAEL OBENLAND,                                   MOTION FOR EXTENSION OF TIME

12                                  Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before the

15   Court at the present time on respondent’s motion for an extension of time to file an answer to

16   petitioner’s petition for writ of habeas corpus. Petitioner has not opposed the motion. The Court,

17   having reviewed respondent’s motion, and the balance of the record, hereby ORDERS as follows:

18          (1)     Respondent’s motion for an extension of time to file his answer to petitioner’s

19   federal habeas petition (Dkt. 12) is GRANTED. Respondent is directed to file his answer no later

20   than January 3, 2020.

21

22

23


     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 1
 1          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable Richard A. Jones.

 3          DATED this 12th day of November, 2019.

 4

 5                                                        A
                                                          Mary Alice Theiler
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 2
